           Case 1:18-cr-00167-DAD-SKO Document 45 Filed 11/16/20 Page 1 of 3

1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293

4    Counsel for Defendant
     ROSENDO GARZA-VILLARREAL
5
6
7                            IN THE UNITED STATES DISTRICT COURT

8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10   UNITED STATES OF AMERICA,                    Case Nos. 1:18-CR-00167-NONE
                                                            1:18-CR-00202-NONE
11                    Plaintiff,
                                                  DEFENDANT’S MOTION TO EXONERATE
12          vs.                                   SURETIES AND RECONVEY DEED OF
                                                  TRUST; PROPOSED ORDER; Fed. R. Crim.
13   ROSENDO GARZA-VILLARREAL                     P. 46(g); Exhibit A

14
                      Defendant.                  Judge: Hon. Dale A. Drozd
15
16          Defendant, Rosendo Garza-Villarreal moves this Court pursuant to Rule 46(g) of the

17 Federal Rules of Criminal Procedure for an order exonerating sureties and reconveying the Deed
18 of Trust with Assignment of Rents currently on file with the Fresno County Recorder as
19 Document # 2018-0097618 to the Trustor, Rosendo Garza-Villarreal. He has complied with all
20 conditions of his bond and no conditions remain to be satisfied.
21          Fed. R. Crim. P., Rule 46(g) provides in pertinent part: The court must exonerate the

22 surety and release any bail when a bond condition has been satisfied or when the court has set
23 aside or remitted the forfeiture.
24
25
26
27
28
            Case 1:18-cr-00167-DAD-SKO Document 45 Filed 11/16/20 Page 2 of 3

1                                       PROCEDURAL HISTORY

2
3            On July 24, 2018 release conditions were set in case no. 1:18-CR-00167-NONE to include

4    a full equity property bond of not less than $100,000., (Doc. 6). On August 16, 2018 Mr. Garza-

5    Villarreal appeared for a detention hearing in case no. 1:18-mj-00135-EPG, a violation of

6    supervised release from the District of Arizona. The Court adopted the same conditions of release

7    as in the first case, (Doc. 3,4). Thereafter jurisdiction of the Arizona case was transferred to this

8    district and assigned case no. 1:18-CR-00202-NONE, Doc. 2,3. Defendant was released from

9    custody on the property bond on both cases on August 29, 2018, Doc. # 14,15 of case no. 1:18-

10 CR-00167.
11           Defendant was sentenced on case no. 1:18-CR-00167-NONE on August 7, 2020 and given

12 a surrender date of October 7, 2020, Doc. 42. On October 1, 2020 he was sentenced on the
13 violation case, No. 1:18-CR-00202-NONE, Doc. 15. On October 7, 2020 Mr. Garza-Villarreal
14 surrendered to the U.S. Marshals and was booked into the Fresno County Jail. Eventually he was
15 transported to Atwater USP where he is serving his sentence. (Exhibit A, email from United
16 States Marshals confirming that defendant surrendered on October 7, 2020 and BOP Inmate
17 Locator document stating that he is currently at Atwater USP).
18           Mr. Garza-Villarreal has complied with all conditions of his bond and no conditions

19 remain to be satisfied therefore his bail must be exonerated.
20
21                                                 Respectfully submitted,

22
23 Dated: November 12, 2020                         /s/Victor M. Chavez

24                                                  VICTOR M. CHAVEZ
                                                    Attorney for Defendant
25                                                  ROSENDO GARZA-VILLARREAL

26
27
28



     Garza-Villareal Bond Exoneration                   2
            Case 1:18-cr-00167-DAD-SKO Document 45 Filed 11/16/20 Page 3 of 3

1                                        PROPOSED ORDER

2
3            IT IS HEREBY ORDERED that the surety is exonerated and that the Clerk of the

4    Court shall reconvey the Deed of Trust with Assignment of Rents currently on file with the

5    Fresno County Recorder as Document # 2018-0097618 to the Trustor, Rosendo Garza-Villarreal.

6
7    IT IS SO ORDERED.

8        Dated:     November 13, 2020
9                                                    UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Garza-Villareal Bond Exoneration               3
